           Case 2:17-cv-01928-JCC-MLP Document 287 Filed 05/15/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RONALD BRENNAN JR.,                                     CASE NO. C17-1928-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ANTHONY ASTON et al.,

13                             Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 286). Plaintiff has not filed
17   objections to the report and recommendation. Having thoroughly considered the report and
18   recommendation and the relevant record, the Court finds oral argument unnecessary and hereby
19   ORDERS that:
20          1.      The report and recommendation (Dkt. No. 286) is APPROVED and ADOPTED;
21          2.      Defendant Kimberly Parker’s motion for summary judgment (Dkt. No. 236) is
22   GRANTED. Plaintiff’s claims against Ms. Parker regarding religion are DISMISSED without
23   prejudice for failure to exhaust, and his First Amendment claim against her is DISMISSED with
24   prejudice.
25          3.      Defendants Captain Daniel Stites, Lieutenant Brett Sundstrom, Lieutenant Clinton
26   Moll, Sergeant Robert Ogawa, Sergeant Scott Lewis, and Sergeant Bernard Moody’s motion for


     ORDER
     C17-1928-JCC
     PAGE - 1
           Case 2:17-cv-01928-JCC-MLP Document 287 Filed 05/15/20 Page 2 of 2




 1   summary judgment regarding Plaintiff’s Fourteenth Amendment conditions of confinement

 2   claims against them (Dkt. No. 244) is GRANTED. These claims are DISMISSED without

 3   prejudice for failure to exhaust.

 4          4.      This order disposes of all the claims against Ms. Parker, Captain Stites,

 5   Lieutenant Sundstrom, Sergeant Ogawa, Sergeant Lewis, and Sergeant Moody, and these

 6   Defendants are DISMISSED from the lawsuit. Plaintiff’s remaining claim against Lieutenant

 7   Moll will be addressed in a subsequent order.

 8          5.      The Clerk is DIRECTED to send copies of this order to the parties and to Judge
 9   Peterson.
10          DATED this 15th day of May 2020.




                                                          A
11

12

13
                                                          John C. Coughenour
14                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1928-JCC
     PAGE - 2
